18‐203 
     Daws v. United States 
                                                                                                 
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                              
                                     SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 3rd day of May, two thousand nineteen. 
 4    
 5         PRESENT:  GUIDO CALABRESI, 
 6                          RAYMOND J. LOHIER, JR., 
 7                          RICHARD J. SULLIVAN, 
 8                                  Circuit Judges.   
 9         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10         JONATHAN DAWS, 
11    
12                          Petitioner‐Appellant, 
13    
14                 v.                                                         No. 18‐203 
15                                                                             
16         UNITED STATES OF AMERICA, 
17    
18                          Respondent‐Appellee. 
19         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
20         FOR APPELLANT:                                            MICHAEL J. GRUDBERG, Tarter 
21                                                                   Krinsky & Drogin LLP, New 
22                                                                   York, NY. 
 1    
 2         FOR APPELLEE:                                 KAITLIN T. FARRELL (Jo Ann M. 
 3                                                       Navickas, on the brief), 
 4                                                       Assistant United States 
 5                                                       Attorneys, for Richard P. 
 6                                                       Donoghue, United States 
 7                                                       Attorney, Eastern District of 
 8                                                       New York, Brooklyn, NY. 
 9    
10         Appeal from a judgment of the United States District Court for the Eastern 

11   District of New York (Raymond J. Dearie, Judge). 

12         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

13   AND DECREED that the judgment of the District Court is AFFIRMED.   

14         Jonathan Daws appeals from a judgment of the District Court (Dearie, J.), 

15   denying his petition for a writ of error coram nobis.    Daws seeks to vacate his 

16   2006 conviction for conspiracy to commit insider trading, arguing that the 

17   conduct to which he admitted no longer constitutes insider trading in light of this 

18   Court’s decisions in United States v. Newman, 773 F.3d 438 (2d Cir. 2014) and 

19   United States v. Martoma, 894 F.3d 64 (2d Cir. 2017), amended June 25, 2018, and 

20   the Supreme Court’s decision in Salman v. United States, 137 S. Ct. 420 (2016).   

21   The District Court dismissed the petition, holding that because Daws’s plea 

22   allocution, including on the personal benefit element, see Salman, 137 S. Ct. at 


                                              2
 1   427; Dirks v. SEC, 463 U.S. 646, 662 (1983), provided a sufficient factual predicate 

 2   to support his guilty plea to conspiracy to commit insider trading, he did not 

 3   show a compelling basis to invalidate that plea.    We assume the parties’ 

 4   familiarity with the underlying facts and the record of prior proceedings, to 

 5   which we refer only as necessary to explain our decision to affirm.     

 6         On appeal, Daws argues that he did not allocute to (and did not commit) 

 7   insider trading because, as a downstream tippee, he was unaware of any personal 

 8   benefit obtained by the tipper, a corrupt FBI agent who shared material nonpublic 

 9   information regarding law enforcement investigations with two co‐conspirators.   

10   Daws also argues that a tippee’s actual knowledge that the tipper received a 

11   personal benefit was not an element of the crime of insider trading when he 

12   pleaded guilty, and that it was first established as an element by Newman and 

13   Salman, clarifying Dirks.    Thus, he claims that his guilty plea is now invalid 

14   because he did not allocute to the personal benefit element, as subsequently 

15   defined by this Court and the Supreme Court.     

16         We affirm substantially for reasons stated by the District Court in its 

17   memorandum and order dated January 3, 2018. 


                                               3
1         We have considered all the arguments raised by Daws on appeal and 

2   conclude that they are without merit.    For the foregoing reasons, the judgment of 

3   the District Court is AFFIRMED. 

4                                         FOR THE COURT:   
5                                         Catherine O’Hagan Wolfe, Clerk of Court 




                                             4